These are consolidated appeals in an action to recover a money judgment for sums due under compromise agreements executed by all the beneficiaries of an estate and for appointment of a receiver of rents. On appeal by certain defendants from an order denying their motion to dismiss the complaint for insufficiency, order affirmed, without costs. No opinion. On appeal by plaintiff from an order denying her motion for appointment of a receiver of real property and of the rents and profits of said real property, order affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Ariel, JJ., concur.